—Appeal from a judgment of Wayne County Court (Kehoe, J.), entered April 10, 2001, convicting defendant after a jury trial of, inter alia, burglary in the first degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*1033Memorandum: Defendant appeals from a judgment convicting him after a jury trial of crimes arising from a “home invasion” robbery. County Court properly denied defendant’s motion to suppress evidence obtained by the police as the result of a stop of a vehicle in which defendant was a passenger. The police officer was justified in stopping the vehicle based upon a reasonable suspicion that defendant and his companions had attempted to commit an unrelated convenience store robbery on the night of the home invasion (see People v Davis, 202 AD2d 989, 990). The court’s denial of defendant’s severance motion did not deprive defendant of a fair trial (see People v Green, 225 AD2d 1077, lv denied 88 NY2d 879). Defendant failed to preserve for our review his contentions that the court erred in curtailing the cross-examination of a prosecution witness, refusing to strike the direct testimony of another prosecution witness, and permitting the victim to make an in-court identification of one of the codefendants. “[D]efendant may not rely on * * * objection[s] by codefendant’s attorney[s] during the joint trial to preserve [those] issue [s]” (People v Greening, 254 AD2d 739, 739, lv denied 92 NY2d 1032). We reject defendant’s contention that the verdict is against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495). The court’s Sandoval ruling does not constitute an abuse of discretion (see People v Hayes, 97 NY2d 203, 208). Defendant failed to meet his burden of establishing that his predicate felony conviction was unconstitutionally obtained (see CPL 400.21 [7] [b]; People v Harris, 61 NY2d 9, 15), and thus the court properly sentenced him as a second felony offender. Further, the sentence is not unduly harsh or severe. The court properly admitted in evidence items obtained from the vehicle following its return to the owner because “ ‘the circumstances provide reasonable assurances of the identity and unchanged condition’ of the evidence” (People v Julian, 41 NY2d 340, 343, quoting Amaro v City of New York, 40 NY2d 30, 35), and “any deficiencies in the chain of custody affect only the weight of the evidence, not its admissibility” (People v Stewart, 187 AD2d 1028, 1029, lv denied 81 NY2d 893). We have examined the remaining contentions in defendant’s pro se supplemental brief and conclude that none requires reversal. Present — Pigott, Jr., P.J., Green, Pine, Hayes and Gorski, JJ.